                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

PATRICK OWEN BAUGHMAN, JR.,                   )
                                              )
       Plaintiff(s),                          )
                                              )
       vs.                                    )       Case No. 4:19-cv-01398-SRC
                                              )
LOWE’S HOME CENTERS, LLC and                  )
FRANCIS KOZIACKI,                             )
                                              )
       Defendant(s).

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff’s Motion to Remand [9]. Defendant

Lowe’s Home Centers, LLC opposes the Motion [13]. For the reasons set forth below, the Court

grants the Motion to Remand.

I.     BACKGROUND

        Plaintiff Patrick Baughman, Jr., pro se, originally filed this action in the Circuit Court for

the City of St. Louis, Missouri on September 13, 2018. Defendant Lowe’s was served on April

25, 2019. On May 21, 2019, Lowe’s removed the case to this Court on the basis of diversity

jurisdiction. Doc. 1. Plaintiff filed the present Motion for Remand on June 28, 2019, arguing

that diversity jurisdiction was inappropriate because Plaintiff’s claims for damages did not meet

or exceed the jurisdictional threshold of $75,000. Doc. 9. On November 13, 2019, Plaintiff filed

his First Amended Complaint. Doc. 19. On November 27, 2019, Defendants filed an Amended

Notice of Removal. Doc. 21. The Amended Notice of Removal asserts that this Court has

jurisdiction because the Amended Complaint raises a federal question. Id. at pg. 3.




                                                  1
II.    STANDARD

       A defendant may remove to federal court any state court civil action over which the

federal court could exercise original jurisdiction. 28 U.S.C. § 1441(a). Federal district courts

have jurisdiction over “all civil actions arising under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331. “[T]he question whether a claim ‘arises under’ federal law

must be determined by reference to the ‘well-pleaded complaint.’” Great Lakes Gas

Transmission Ltd. P'ship v. Essar Steel Minn. LLC, 843 F.3d 325, 329 (8th Cir. 2016) (quoting

Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808 (1986)). The well-pleaded complaint

rule “provides that federal jurisdiction exists only when a federal question is presented on the

face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386,

392 (1987).

       “The [removing] defendant bears the burden of establishing federal jurisdiction by a

preponderance of the evidence.” In re Prempro Prods. Liab. Litig., 591 F.3d 613, 620 (8th Cir.

2010). The federal court must remand the case to state court if it appears the federal court lacks

subject matter jurisdiction. Id.; 28 U.S.C. § 1447(c). “All doubts about federal jurisdiction

should be resolved in favor of remand to state court.” In re Prempro Prods. Liab. Litig., 591

F.3d at 620.

III.   DISCUSSION

       Plaintiff’s Motion for Remand argues that Defendant has failed to establish diversity

jurisdiction because “the amount in controversy has not been established from the evidence to

exceed $75,000.” Doc. 9, pg. 2.

       Under 28 U.S.C. § 1332, federal district courts have original jurisdiction “where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is



                                                  2
between citizens of different states.” 28 U.S.C. § 1332(a)(1). When evaluating whether the

amount in controversy requirement is met, the Court must look to the amount in controversy at

the time of removal. Hatridge v. Aetna Cas. & Sur. Co., 415 F.2d 809, 814 (8th Cir. 1969) (“It is

the situation at the time of removal which is determinative.”). “A subsequent change, such as the

plaintiff's post-removal voluntary reduction of his claim to less than the jurisdictional amount,

does not defeat federal jurisdiction acquired through removal.” 1 Id.

         Plaintiff’s original complaint, operative at the time of removal, did not allege a specific

amount in damages. Where the complaint alleges no specific amount of damages, the removing

party must prove by a preponderance of the evidence that the amount in controversy exceeds

$75,000. In re Minnesota Mut. Life Ins. Co. Sales Practices Litig., 346 F.3d 830, 834 (8th Cir.

2003). “Under the preponderance standard, ‘[t]he jurisdictional fact ... is not whether the

damages are greater than the requisite amount, but whether a fact finder might legally conclude

that they are....’” Bell v. Hershey Co., 557 F.3d 953, 959 (8th Cir. 2009) (quoting Kopp v. Kopp,

280 F.3d 883, 884 (8th Cir. 2002)).

         After careful review of Plaintiff’s original complaint, Doc. 3, and Lowe’s Notice of

Removal, Doc. 1, the Court finds that Lowe’s has failed to prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000. Plaintiff alleges that, on or about

November 11, 2017, Lowe’s employee (and St. Louis Police detective) Francis Koziacki

assaulted him at a Lowe’s Home Improvement Store. Doc. 3, pg. 3. Plaintiff alleges that

Koziacki pushed him from behind into a concrete wall and grabbed his arm “and attempted to


1
  Accordingly, the Court’s analysis of the amount in controversy does not consider either Plaintiff’s amended
complaint (Doc. 19) or Lowe’s Amended Notice of Removal (Doc. 21). Further, the Court need not consider
Lowe’s argument for removal based on federal question jurisdiction, see Doc. 21, because Plaintiff’s amended
complaint, which purports to state a claim for violation of “the Plaintiff’s rights under the Eighth Amendment”,
raises no viable federal question. Plaintiff’s Eighth Amendment claim is futile on its face. See City of Revere v.
Massachusetts Gen. Hosp., 463 U.S. 239, 244 (1983) (the Eighth Amendment’s proscription on cruel and unusual
punishment applies only after the state has secured a formal adjudication of guilt).

                                                         3
break it.” Id. at pg. 4. Plaintiff further alleges that Koziacki “choked [him] by grabbing [his]

neck.” Id.

       In opposition to Plaintiff’s Motion to Remand, Lowe’s argues that these allegations

establish an amount in controversy over $75,000 “in light of the intentional tort allegations and

alleged injuries of the head, neck, and arm.” Doc. 1, pg. 4. Lowe’s cites no authority—and the

Court is aware of none—for the proposition that merely alleging an intentional tort is sufficient

to meet the $75,000 amount-in-controversy threshold.

       Lowe’s cites several cases in which district courts denied remand because the plaintiff

alleged significant physical injuries. See McLauchlin v. Sight, No. 4:16-cv-0542-DGK, 2016

U.S. Dist. LEXIS 99983, at *5 (W.D. Mo. Aug. 1, 2016) (“Petition alleged the accident hurt

Plaintiff's ‘head, left knee, left leg, and body’”); Carville v. Sheraton Corp., No. 4:08-cv-01567-

FRB, 2009 WL 1393872, at *6 (E.D. Mo. May 15, 2009) (plaintiff alleged many soft-tissue

injuries); Ward v. Sailormen, Inc., 2007 WL 1040934, at *1 (E.D. Mo. Apr. 3, 2007) (plaintiff

alleged injuries to head, neck, back, arms, and buttocks as a result of a fall); O’Keefe v. Midwest

Transit, Inc., No. 06-CV-1066-DDN (E.D. Mo. Sept. 18, 2006) (plaintiff alleged serious injuries

to head, neck, left shoulder, arm, and hand); Quinn v. Kimble, 228 F.Supp.2d 1038, 1041 (E.D.

Mo. 2002) (plaintiffs suffered head, neck, and back injuries). The Court finds these cases

distinguishable because Plaintiff does not specifically allege any injuries in the present case. The

complaint describes what Koziacki allegedly attempted to do, but there is no allegation of actual

injury sustained by Plaintiff. In the absence of any specific allegation that Plaintiff’s physical

injuries were more than de minimis, the Court declines to construe Plaintiff’s complaint as




                                                  4
alleging an amount in controversy in excess of $75,000. 2 Thus, the Court finds that it lacks

subject-matter jurisdiction over this matter.

         Accordingly,

         IT IS HEREBY ORDERED that Plaintiff’s Motion for Remand [9] is GRANTED.

So Ordered this 20th day of December, 2019.



                                                      STEPHEN R. CLARK
                                                      UNITED STATES DISTRICT JUDGE




2
 Further, not only has Plaintiff moved for remand on the grounds that the $75,000 threshold was not met in his
original complaint (Doc. 3), Plaintiff has also subsequently amended his complaint to definitively state that he seeks
an amount in damages less than the jurisdictional requirement. Doc. 19 (seeking $16,000 in compensatory damages
and $16,000 in punitive damages). Under these circumstances, the Court is particularly disinclined to construe
Plaintiff’s complaint so as to deprive him of his chosen forum.

                                                          5
